1
2                                                                      JS-6
3
4
5
6                          UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
9    MATTHEW TYE,                                Case No. 8:17-cv-01831-RGK-KES
10          Plaintiff,
11   v.                                                     JUDGMENT
12   COUNTY OF LOS ANGELES, et al.,
13          Defendants.
14
15
16         Pursuant to the Court’s Order Accepting the Report and Recommendation of
17   United States Magistrate Judge, IT IS ADJUDGED that:
18         1.     The claim for damages based on Santobello v. New York, 404 U.S.
19   257 (1971) and the claim based on violation of procedural due process in the First
20   Amended Complaint are dismissed with prejudice; and
21         2.     All of the other claims in the First Amended Complaint are dismissed
22   without prejudice but without leave to amend.
23
24   DATED: November 13, 2018
25
26                                         ____________________________________
                                           R. GARY KLAUSNER
27                                         UNITED STATES DISTRICT JUDGE
28
